DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Shrivastava (U.S. Pub. No. 2019/0128203 filed 10/27/17).
Regarding claims 1, 10 and 15, Shrivastava discloses a method, comprising: 
receiving a signal representative of an engine vibration transmitted via a knock sensor (34 includes knock sensors), wherein the knock sensor is disposed in an engine (10 is the engine and fig. 2 shows that 34 is in the engine and disclosed in paragraph 29)
deriving a valve wear measurement during operation of the engine based on the signal (paragraph 61 discloses the knock sensor being used to determine a pressure pulse that is indicative of valve wear); and 
communicating the valve wear measurement (claim 10).
Regarding claims 2, 11 and 16 which depend from claim 1, 10 and 15 respectively, Shrivastava discloses wherein deriving the valve wear measurement comprises deriving an exhaust valve lift measurement (paragraph 28 discloses monitoring the exhaust valve lift to determine wear).
Regarding claims 3, 12 and 17 which depend from claim 1, 11 and 16 respectively, Shrivastava discloses wherein deriving the exhaust valve lift measurement comprises 
deriving an exhaust valve closing angle based on the signal and then converting the exhaust valve closing angle into the exhaust valve lift measurement (paragraphs 51 and 52 disclose that fig. 7 is a lift vs crank angle chart and 154 and 162 is the chart of the exhaust valve closing).
Regarding claims 4, 13 and 18 which depend from claim 1, 11 and 15 respectively, Shrivastava discloses wherein deriving the valve wear measurement comprises using at least one row of a lookup table based on the signal (all data in a computer can be considered a look up table which is how this computer identifies wear).
Regarding claims 5, 14 and 19 which depend from claim 1, 11 and 15 respectively, Shrivastava discloses wherein deriving a valve wear measurement during operation of the engine based on the signal comprises applying a signal baseline to the signal (fig. 7 shows the baseline measurement of a valve with no wear and discussed in paragraph 38).
Regarding claim 6 which depends from claim 5, Shrivastava discloses wherein the signal baseline comprises a valve adjustment baseline (the baseline is a “no wear” valve), a new valve installation baseline (adjustment baseline option addressed), a new valve seat (adjustment baseline option addressed), or a combination thereof (adjustment baseline option addressed).
Regarding claim 7 which depends from claim 1, Shrivastava discloses wherein deriving a valve wear measurement during operation of the engine based on the signal comprises applying a crank angle measurement (disclosed in paragraph 51 to compare closing timings).
Regarding claim 8 which depends from claim 1, Shrivastava discloses wherein deriving the valve wear measurement comprises 
capturing a second signal via a second knock sensor (paragraph 29 discloses that more than one knock sensor per cylinder can be employed), 
wherein the second signal is representative of an intake valve closing (paragraph 28 discloses monitoring for opening and closing) and wherein the first signal is representative of an exhaust valve closing.
Regarding claim 20 which depends from claim 19, Shrivastava discloses wherein the baseline comprises a valve closing angle (paragraph 51 discloses the determination of the valve lift and the effect it has on determining wear).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (U.S. Pub. No. 2019/0128203 filed 10/27/17) as applied to claim 1 above, and in view of Rivellini (U.S. Pat. No. 9,933,334).
Regarding claim 9 which depends from claim 1, Shrivastava does not disclose comprising adjusting a engine operation (actual limitation addressed below) based when the valve wear measurement exceeds a range (disclosed in paragraph 20).
Shrivastava does not disclose that the operation change is a valve lash.
Rivellini, which deals in valve wear, teaches adjusting a valve lash (Abstract discusses the correlation between valve timing and lashes and col. 10, lines 40-47 discloses adjusting valve timing).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Shrivastava with the lash adjustment of Rivellini because this causes the valve timing to match the desired timing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 ,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,760,543. Although the claims at issue are not identical, they are not patentably distinct from each other because The patent is far more precise in the claim language than this application and so anticipates this claim.  The patent does not outright state that it is communicating the wear of the valve but it is controlling the valve differently which is signal sent out from the processor that can be interpreted as communicating wear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747